Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 3, 10, 12, 16, and 18 were amended. Claim(s) 2, 11, and 17 were cancelled. Claim(s) 2-9, 11-15, and 17-20 were left as original or previously presented. Claim(s) 1, 3-10, 12-16, and 18-20 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December, 22, 2020, has been entered.

Response to Arguments 
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 11-14 of Applicant’s Response, filed November 27, 2020, with respect to 35 USC § 101 rejection of Claim(s) 1, 3-10, 12-16, and 18-20 have been fully considered but they are not persuasive.
	First, Applicant argues, on page(s) 11-13, that the amended Independent Claim(s) 1, 10, and 16, applicant argues that the invention provides an improvement to the technical field of preventing ticket collectors from having to manually check passengers based on if the users have paid and if the users are still located on the ride. Examiner, respectfully, disagrees. It is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"), see MPEP 2106.04(d)(1).  Here, in this case applicant states that this process allows a ticket collector to see if a passenger has paid for their ride, and whether they have exited form the passenger vehicle at the paid destination, without having to manually go to the passenger’s seat and check the passenger’s ticket information. First, the step(s) of accomplishing this desired improvement in the specification is made in blanket conclusory manner without applicant’s specification at paragraph 0058-0059 and 0063, which, provides embodiments of how a ticket collector can use the passenger information (i.e., checked-in/paid and/or emotions) to determine if a seat is occupied, emotions of a passenger, and/or has been paid for by a user. Therefore, applicant’s arguments in regards to the claim(s) presenting an improvement of a ticket collector not having to manually go to the passenger’s seat to view passenger information is not persuasive as to improving technology for the above reasons. 

	Secondly, Applicant argues on page 13 that if the 101 rejection is maintained then the examiner should conclude that the additional elements (or combination of elements) that represent well-understood, routine, conventional activity that are widely prevalent or in common use. Examiner, respectfully, disagrees. As an initial matter, considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not Independent Claim(s) 1, 10, and 16, were not analyzed under insignificant extra-solution activity under Step 2A Prong Two, thus under Step 2B the examiner is not required to determine if the additional elements are well-understood, routine, and conventional, see final office action mailed September 29, 2020, page(s) 11-12. Therefore, applicant’s argument that the claims should have been analyzed as to whether the additional elements are well-understood, routine, and conventional is not persuasive. 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 15-16, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1, 3-10, 12-16, and 18-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 7 recites “wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen near the one or more seats of the one or more passengers, and an audible message from a speaker near the one or more seats of the one or more passengers,” which is a conjunctive list (i.e., and) that would require at least one of each of the desired criterion be provided to the passenger. However, this limitation and analysis would enlarge the claim scope beyond its ordinary meaning and based on applicant’s specification the claim should be interpreted in the disjunctive. In this case the claim construction depends on the plan and ordinary meaning of the phrase “any one or more…,” and if the claim modifies the entire list of the categories for one or more of A, B, or C or if the claim modifies the entire list of the categories for one or more of A, B, and C. Applicant’s specification, paragraph 0065, recites at the end of the above list “…any other form of alert,” which, provides that the list of alerts provided to passenger do not require each of those forms of alerts be provided thus the specification discloses any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen near the one or more seats of the one or more passengers, or an audible message from a speaker near the one or more seats of the one or more passengers.” Therefore, based applicant’s specification the above limitations should be interpreted as being in the disjunctive.  
	
	Claim 7 recites “…a message on a screen near the one or more seats of the one or more passengers, and an audible message from a speaker near the one or more seats of the one or more passengers. “ The term "near" in claim 7 is a relative term which renders the claim indefinite. The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner, respectfully, suggest changing the limitation to recite “…a message on a screen associated with the one or more seats of the one or more passengers, and an audible message from a speaker associated with the one or more seats of the one or more passengers.” Therefore, this term is broad and should be more defined in the claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 10, and 16 recites an entity receiving seat occupancy information for passengers, which, a seating information will be updated. The entity will then retrieve a seating chart that will be displayed, along with seating occupancy information. Independent Claim(s) 1, 10 and 16 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including following rules or instructions). Claim(s) 1, 10, and 16 recites “receiving seat occupancy details of the one or more passengers associated with one or more seats,” “wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers, destination information of the one or more passengers, time until destination of the one or more passengers, number of remaining stops until destination of the one or more passengers, missed destination of the one or more passengers, and no checked-in status of the one or more passengers,” “alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” “retrieving a seating chart for a transit venue,” “updating the seating chart for the transit Claim(s) 1, 10 and 16 are similar to an entity receiving seating occupancy details from a passenger that is associated with a seat. The entity will then update seating information, which, the entity will then retrieve and a seating chart will be displayed that will alert a ticket collector of the passengers that have already paid for their seat. The mere recitation of generic computer components (Claim 1: a user device, a wireless receiver, a database, and a computing device; Claim 10: a non-transitory tangible storage device, a processor, a computer, a user device, a wireless receiver, and a computing device; and Claim 16: a computer device, a processor, a tangible storage device, a user device, a wireless receiver, a database, and a computing device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 10, and 16 recites the above abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving,” “alerting,” “retrieving,” “transmitting,” “updating,” and “displaying,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a user device, a wireless receiver, a database, and a computing device; Claim 10: a non-transitory tangible storage device, a processor, a Claim 16: a computer device, a processor, a tangible storage device, a user device, a wireless receiver, a database, and a computing device). Examiner, notes that a user device, a wireless receiver, a database, a computing device, a non-transitory tangible storage device, a processor, a computer, a tangible storage device, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements are merely receiving information which is no more than “applying,” the judicial exception. Examiner, further, notes that a recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In this case, applicant has merely claimed the result of accomplishing the problem when the applicant has merely provided a list of items that can be included in ticket information and the list of seat details will be used to alert a ticket collector that a seat is paid for since there nothing recited as to how the ticket collector can determine if a passenger has/hasn’t paid and/or determine that a 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2-6, 11-15, and 17-20: The various metrics of Dependent Claim(s) 2-6, 11-15, and 17-20 merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 16 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 7: The additional limitation of “sending,” is further directed to a certain method of organizing human activity, as described in Claim 1. The mobile push 

	Claim 8: The additional limitation(s) of “determining,” is further directed to certain method of organizing human activity, as described in Claim 1, above. The weight sensors are recited so generically that they represent no more than mere instruction to 
 
	Claim 9: The additional limitation of “controlling,” is further directed to certain method of organizing human activity, as described in Claim 1, above. The light emitting diodes (LEDs) are recited so generically that they represent no more than a field of use. Similar to, FairWarning v. latric Sys., the court held that limiting the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because the requirement merely limits the claims to the computer field, i.e., to execution on a generic computer thus merely indicating a field of use. Here, the limitations amount to a field of use limitations (i.e., presenting data) when the LED(s) provide a display of collected data based on passenger status information to help monitor the activities of various passengers, which, information is provided by a generic computer component thus merely indicating a field of use or technological environment to apply a judicial exception.  The limitation(s) of “controlling one or more associated with the one or more seats based on the seat occupancy details of the one or more passengers,” “wherein a first designated color corresponds to a no checked-in 

	The dependent claim(s) 3-9, 12-15, and 18-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1, 3-9, 12-15, and 18-20 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 6-8, 10, 12-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) and further in view of Lee (US 2016/0337453) and further in view of Hun .
Regarding Claim 1, Tokatly, teaches a computer-implemented method for managing seat occupancy details of one or more passengers, comprising: 
Receiving seat occupancy details of the one or more passengers associated with one or more seats, 
Wherein the received seat occupancy details of the one or more passengers comprise the following: 

Retrieving a seating chart for a transit venue from a database. (Claim 2)(Tokatly teaches that the vehicle management extension is able to obtain (i.e., retrieve) first occupancy and second occupancy data from a data-repository (i.e., database). Examiner, respectfully, notes that the retrieving and updating step(s)/function(s) do not necessarily have to be performed in the order as claimed by the applicant. These step(s) and functions can come after the other proceeding step(s)/function(s), see MPEP 2111.01(II)
Transmitting the received seat occupancy details of the one or more passengers. (Paragraph(s) 0140-0142)(Tokatly teaches that when a passenger either sits down or gets up (i.e., change in seat occupancy details) then a database will be updated, which, will then be transmitted to the drivers’ command and control screen) 
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (Paragraph(s) 0137-0138 and (Tokatly teaches that the data base will then be updated after receiving the event. Tokatly, further, teaches that the number of free seats 
Displaying the seating chart, together with the seat occupancy details of the one or more passengers, on a computing device. (Paragraph(s) 0138 and 0178-0179)(Fig. 6)(Tokatly teaches that after the database is updated the drive will receive on their control screen the current status of the bus. The control screen will display occupancy information of the seats, total passengers, and the number of passengers that will broad and depart at the next stop. Examiner, further, notes that the vehicle management extension device consist of a computer and/or mobile phone, as taught in paragraph 0070. Examiner, also, notes that the control screen displays the bus available seats and occupied or reserved seats (i.e., seat chart))
	With respect to the above limitation(s): while Tokatly teaches a vehicle system that can receive first and second occupancy data, which, can include occupied and unoccupied seat information from a seat sensor.  The system will then update a database of passenger seat occupancy information, which, will be sent to a drivers display screen. Tokatly, further, teaches that the driver screen will display the current status seat occupancy, which, will include the number of passengers, the number of passengers that will broad, destination information for a passenger, and depart at the next stop. The driver display screen can also display the available and occupied seats and/or reserved seats on the bus. However, Tokatly, doesn’t explicitly teach that a passenger’s phone will communicate with an associated seat, which, the information will be provided to a ticket collector an alert to view the customers that have paid for the 
	But, Grant in the analogous art of validating seat occupancy on a transit vehicle, teaches 
Receiving seat occupancy via a user device associated with the one or more passengers that communicates with an associated passenger seat. (Paragraph(s) 0015-0016, 0077-0078, and 0095)(Grant teaches a transit vehicle that consist of seats that include multiple sensors, which, one of those sensors are a NFC tag. Grant, further, teaches that a passenger’s portable communications device utilizing NFC can communicate with the NFC controller of the seat. When the portable device is brought within a certain proximity of the seat it will verify a ticket code for the user and update the occupancy status for that seat (i.e., user device associated with the one or more passengers that communicates with an associated passenger seat). Grant, also, teaches that after the portable device has provided the code to the seat controller then the seat controller will output a visual display of occupancy state(s) for each of the seats to the transit crew (i.e., receiving seat occupancy), see paragraph 0095) 
Seat occupancy details of the one or more passengers comprise no checked-in status of the one or more passengers. (Paragraph(s) 0015, 
Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (Paragraph(s) 0095-0096 and 0100)(Grant teaches that a conductor (i.e., ticket collector) can carry a portable device that will receive the occupancy data. The conductor’s portable device will display the occupancy status of each seat in real-time, which, will identify the seats occupied where a ticket has been validated (i.e., paid for). Examiner, respectfully, notes that the conductor’s display can be color coded or some other visual/graphical indicia will be displayed for the different occupancy states (i.e., alert). Examiner, also, notes that a ticket is valid if the passenger is occupying the correct seat based on the ticket purchase, see paragraph(s) 0080 and 0082)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly, by incorporating the teachings of a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated and unoccupied but reserved seat information for passengers of Grant, since the claimed invention is providing some teaching, suggestion, or motivation in the 
	With respect to the above limitation(s): Grant teaches a transit vehicle that has multiple seats that have NFC tags attached. A passenger is able to communicate with the seat via the user mobile device, which, a code will be presented to the seat controller then the seat controller will output a visual display of occupancy state(s) on a conductors display. Grant, also, teaches that the conductor’s portable device will receive the data and display validated seats and unoccupied but reserved seat information by either color coded or visual/graphical displays. The validated seats of the passengers are the seats that have been purchased. To the extent that Grant doesn’t disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection of Hilton. However, Tokatly and Grant, do not explicitly teach passenger status occupancy information that includes origination, time until destination, number of remaining stops until reaching a destination, and missed destination information for a passenger.
	But, Lee in the analogous art of checking occupancy information for each seat on a train, teaches seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers and time until destination of the one or more passengers. (Paragraph(s) 0129-0130)(Lee teaches that a seat management server is able to provide a device with passenger occupancy information that indicates various passengers and their expected time until 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated and unoccupied but reserved seat information for passengers of Grant by incorporating the teachings of determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve a transit system of determining whether a seat is available and vacant. (Lee: Paragraph 0128)
	With respect to the above limitation(s): Lee teaches a transit system that is able to provide a device with seat availability information that includes origination information and times for when a passenger will reach their destination. To the extent that Tokatly, Grant, and Lee do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection of Hilton. However, Tokatly, Grant, and Lee do not explicitly teach passenger status occupancy information that includes a number of remaining stops until reaching a destination, and missed destination information for a passenger
seat occupancy details of the one or more passengers comprise the following: number of remaining stops until destination of the one or more passengers and missed destination of the one or more passengers. (Page 2 “According to an embodiment of the present invention, when a destination….”; Page 5 “Referring to Fig. 2, the input unit…,” “The receiving unit 320 can receive…,” “The calculating unit 330 may compare the destination…,” and “The control unit 3440 can control each of the….”; Page 6 “At least one of the display terminals 100 includes a seat occupancy sensor…,” and “In an embodiment of the present invention, at least one display terminal 100 can be….”)(Hun teaches that public transportation can be provided with a seat that has a display unit that allows a user to input trip information, which, the seat display will determine the number of remaining stations prior to the passengers arriving at their desired destination based on a current station the train is currently located (i.e., remaining number of stops until destination). Hun, further, teaches that the seat information will include destination information, which, will allow other people to help notify a passenger that has passed a station without being aware of it (i.e., missed destination of the passenger)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, and determining occupancy information of a train seat, which, will provide a device with origination 
	With respect to the above limitation(s): Hun teaches a transit system that is able to display destination and remaining stations to passengers and other people to help awake passengers that have missed their destination. To the extent that Tokatly, Grant, Lee, and Hun do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” and “seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers,” see the below rejection(s) of Hilton and Changzhou.
	But, Changzhou in the analogous art of providing missed stop information to a flight attendant, teaches seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers (Paragraph(s) 0008, 0018, and 0048)(Changzhou teaches a touch screen arranged on a seat, which, includes a collection module that includes a ticket reader. Changzhou, further, teaches that that the passenger is able to provide ticket information via the ticket 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, and  a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun by incorporating the teachings of a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the work efficiency of the flight attendants by reducing the workload of checking tickets. (Changzhou: Paragraph 0024)
	With respect to the above limitation(s): Changzhou teaches a passenger scanning a ticket on a display screen, which, the system will then notify the flight attendant that a passenger has not exited at a station destination. To the extent that Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection(s) of Hilton.
	But, Hilton in the analogous art of detecting passengers that have paid the correct transit fare, teaches alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (Paragraph(s) 0052-0053); and (Claim(s) 1, 2, and 11)(Hilton teaches a system that will allow a conductor to monitor which passengers have paid the correct fare or those that have not paid. The system can provide this information to a conductor using a display or an audio signal generated by a loudspeaker, which, will indicate which passengers have paid the correct fare) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, and a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou by incorporating the 
	
	Regarding Claim 3, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1 and depicting the received seat occupancy details of the one or more passengers, on the seating chart for the transit venue, by use of one or more distinct visualizations associated with the one or more seats. (Paragraph(s) 0178-0179)(Fig. 6, 601 and 602)(Tokatly teaches that the display will use a striped circle (i.e., distinct visualization), which, will indicate occupied or reserved seats on the bus and the an empty circle will be used to show available seats) 

Regarding Claim 4, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1. 
However, Tokatly et al./Grant/Lee/Hun, doesn’t explicitly teach receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. 
	But, Changzhou in the analogous art of providing missed stop information to a flight attendant, teaches seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers (Paragraph(s) 0008, 0018, and 0048)(Changzhou teaches a touch screen arranged on a seat, which, includes a collection module that includes a ticket reader. Changzhou, further, teaches that that the passenger is able to provide ticket information via the ticket reader. The system will then notify a flight attendant to check a passenger’s seat if it is detected that the passenger has failed to exit the train at the next station (i.e., missed destination of the passenger))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, and  a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun by incorporating the teachings of a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to 

Regarding Claim 6, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1. 
However, Tokatly/Grant/Lee/Hun, do not explicitly teach sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. 
But, Changzhou in the analogous art of providing occupancy seat information for transit passenger, teaches sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. (Paragraph(s) 0022)(Changzhou teaches that when a train is 2 minutes away from the passengers destination station then the system will provide an instruction and a vibrating reminder to remind the passengers that they are about to arrive. Changzhou, further, teaches that an instruction will be provided to the touch screen on the seat, with voice prompts, that the passenger is arriving at their station)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination 

	Regarding Claim 7, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 6. 
	While Hilton teaches an alert that can be visual and audio via a loudspeaker. However, Tokatly/Grant/Lee/Hun, doesn’t explicitly teach wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen near the one or more seats of the one or more passengers, and an audible message from a speaker near the one or more seats of the one or more passengers. 
	But, Changzhou in the analogous art of providing occupancy seat information for transit passenger, teaches wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen near the one or more seats of the one or more passengers, and an audible message from a speaker near the one or more seats of the one or more passengers.  (Paragraph 0022)(Changzhou teaches that a reminder will be provide to the passenger seat by vibrating the seat for 10 seconds (i.e., vibration from the one or more seats) and a touch screen of the seat will show captions and voice prompts (i.e., a message on a screen near the one or more seats))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, and  a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun by incorporating the teachings of notifying passengers by providing a vibrating and caption alerts on the passenger’s seat and touch screen, respectively, of Changzhou, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the work efficiency of the 

	Regarding Claim 8, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1 and determining that the one or more seats, within the seating chart for the transit venue, are occupied by one or more passengers based on weight sensors contained within the one or more seats. (Paragraph 0176)(Tokatly teaches weight sensors for sensing the weight exerted on the seat of a bus, which, will be used to determine if a person is currently seated (i.e., occupied) on the seat)

	Regarding Claim 10, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches a computer program product, comprising a tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method (Paragraph(s) 0060-0061, 0065, and 0070); and (Claim 29)(Tokatly teaches multiple storage devices (i.e., tangible storage device), which, consist of a processor and instructions used to execute a ticket booking system), the method comprising:
Receiving seat occupancy details of the one or more passengers associated with one or more seats, via a user device associated with the one or more passengers that communicates with an associated passenger seat, via a wireless receiver associated with the one or more seats. (See, relevant rejection of Claim 1(a)
Wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers, destination information of the one or more passengers, time until destination of the one or more passengers, number of remaining stops until destination of the one or more passengers, missed destination of the one or more passengers, and no checked-in status of the one or more passengers. (See, relevant rejection of Claim 1(b))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has paid for. (See, relevant rejection of Claim 1(c))
Retrieving a seating chart for a transit venue from a database. (See, relevant rejection of Claim 1(d))
Transmitting the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(e))
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(f))
Displaying the seating chart, together with the seat occupancy details of the one or more passengers, on a computing device. (See, relevant rejection of Claim 1(g))

	Regarding Claim 12, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 10 and depicting the received seat occupancy details of Claim(s) 3 and 10)

Regarding Claim 13, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 12 and receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. (See, relevant rejections of Claim(s) 4 and 12)

	Regarding Claim 15, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 10 and sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. (See, relevant rejection(s) of Claim(s) 6 and 10) 

	Regarding Claim 16, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches a computer system, comprising: 
One or more computer devices each having one or more processors and one or more tangible storage devices. (Paragraph(s) 0065 and 0071)(Tokatly teaches a mobile device with a processor and memory)
A program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions 
Receiving seat occupancy details of the one or more passengers associated with one or more seats, via a user device associated with the one or more passengers that communicates with an associated passenger seat, via a wireless receiver associated with the one or more seats. (See, relevant rejection of Claim 1(a))
Wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers, destination information of the one or more passengers, time until destination of the one or more passengers, number of remaining stops until destination of the one or more passengers, missed destination of the one or more passengers, and no checked-in status of the one or more passengers. (See, relevant rejection of Claim 1(b))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (See, relevant rejection of Claim 1(c))
Retrieving a seating chart of a transit venue from a database. (See, relevant rejection of Claim 1(d))
Transmitting the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(e))
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(f))
Displaying the seating chart, together with the seat occupancy details of the one or more passengers, on a computing device.  (See, relevant rejection of Claim 1(g))

	Regarding Claim 18, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 16 and depicting the received seat occupancy details of the one or more passengers, on the seating chart for the transit venue, by use of one or more distinct visualizations associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 3 and 16)

Regarding Claim 19, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 18 and receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 4 and 18)

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) and Lee (US 2016/0337453) and Hun (KR 10-1674480B1) and Changzhou .
Regarding Claim 5, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1.
However, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, doesn’t explicitly teach receiving a social media sentiment of the one or more passengers associated with the one or more seats. 
But, Simon in the analogous art of a train system retrieving several passengers’ social media service messages, teaches receiving a social media sentiment of the one or more passengers associated with the one or more seats. (Paragraph(s) 0004-0005 and 0022-0026)(Simon teaches that several passengers can send messages to a social media service. The passengers can send various quality messages about the train to the social media service. The train will be able to retrieve the message, which, allows the train to determine if the passengers are more or less content on broad of the train. Examiner, respectfully, notes that the passengers are able to post personal mood while on the train on twitter, which, the system will analysis if the passenger is content or discontent on the train ride) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger 

Regarding Claim 14, Tokatly/Grant/Lee/Hun/Changzhou/Hilton/Simon, teaches all the limitations as applied to Claim 10 and receiving a social media sentiment of the one or more passengers associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 5 and 10)

Regarding Claim 20, Tokatly/Grant/Lee/Hun/Changzhou/Hilton/Simon, teaches all the limitations as applied to Claim 16 and receiving a social media sentiment of the one or more passengers associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 5 and 16) 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) Lee (US 2016/0337453) and Hun (KR 10-1674480B1) and Changzhou (CN105469623A) and Hilton (US 2011/0313821), as applied to Claim 1, and further in view of Grunfeld (US 2012/0242492) and further in view of Chun (US 2011/0098908) and further in view of Constantinides (US 2018/0069817) and further in view of Tumayan et al. (US 9,024,752).
Regarding Claim 9, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1 and 
Controlling one or more light emitting diodes (LEDs) associated with the one or more seats based on the seat occupancy details of the one or more passengers. (Paragraph(s) 0167 and 0170)(Tokatly teaches a processor that controls a LED, which, is used for receiving signals from a sensor when a passenger leaves a bus. Examiner, respectfully, notes that the LED is on a passenger seat that is used to determine if a seat is reserved or available) 

 


	With respect to the above limitation(s): while Tokatly teaches a LED that is controlled by a processor that is able to determine the occupancy data of a passenger’s seat on a bus. However, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, do not explicitly teach that the LED will designate a color for when a passenger isn’t checked-in, destination information, social media sentiment(s), and a missed destination of a passenger. 
	But, Grunfeld in the analogous art of displaying seat occupancy, teaches wherein a first designated color corresponds to a no checked-in status of the one or more passengers associated with the one or more seats. (Paragraph(s) 0015 and 0027)(Grunfeld teaches a unit that is able to display on a display screen occupied or non-occupied seats on an airplane. The system will display occupied seats as red and un-occupied seats as green. Examiner, respectfully, notes that an agent is able to detect fraud or abuse by checking the number of tickets sold against the seats that are 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, and allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio sound of Hilton, by incorporating the teachings of displaying occupied or non-occupied seats as red and/or green of Grunfeld, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the speed of a plane or train embarking and disembarking. (Grunfeld: Paragraph 0030)
	With respect to the above limitation(s): while Grunfeld teaches a display screen that shows that if seats are occupied then the screen will be red. And if the seats are 
	But, Chun in the analogous art of mass transit systems, teaches wherein a second designated color corresponds to a destination information of the one or more passengers associated with the one or more seats. (Paragraph(s) 0173-0174)(Chun teaches a graphics or video display on a train that will show its passengers the next station (i.e., destination information) for transferring between trains. Examiner, respectfully, notes that the video and graphics video will be color-coded for the respective station platform)
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a 
	With respect to the above limitation(s): while Chun teaches a display that will show its passengers the next station for transferring for passengers, which, will be color-coded.  However, Tokatly, Grant, Lee, Hun, Changzhou, Hilton, Grunfeld, and Chun, do not explicitly teach that the LED will designate a color for when a passengers social media sentiment(s), and a missed destination of a passenger.
	But, Constantinides in the analogous art of emotional mapping using visualization, teaches wherein a third designated color corresponds to a social media sentiment of the one or more passengers associated with the one or more seats. (Paragraph(s) 0166 and 0171)(Constantinides teaches a display that will provide various colors to positivity and/or negativity emotions of users. The system will provide a “red,” color for being happy or “blue,” for being unhappy. Examiner, respectfully, notes that the retrieves user data from Facebook or Twitter (i.e., social media)) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit 
	With respect to the above limitation(s): while Constantinides teaches a display that will show positive and negative user emotions based on various color codes depending on the users emotion. Constantinides, further, teaches that this information will be pulled from twitter or Facebook.  However, Tokatly, Grant, Lee, Hun, Changzhou, 
	But, Tumayan et al. in the analogous art of displaying an indication color for a user missing a train, teaches wherein a fourth designated color LEDs corresponds to a missed destination of the one or more passengers associated with the one or more seats. (Column 6, Lines 59-66); (Column 14, Lines 29-45)(Tumayan et al. teaches a system that will inform a user traveler when a time duration is less than or equal to zero, which, informs the traveler they have missed their departure. Tumayan et al., further, teaches that if the time is less than or equal to zero then the indication status will display ‘Red,’ on a user’s display device)
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio  since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help travelers with status information suitable for enabling them to determine when they need to transfer segments of a trip in order to board another train.  (Column 2, Lines 50-57)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arquero et al. (US 2019/0236322). Arquero et al. teaches a transit system that is able to determine occupancy data for passengers, which, the system will then provide a conductor with a notification that the passenger has been flagged for missing their stop, see paragraph(s) 0011 and 0014. Examiner, respectfully, notes that the prior art date doesn’t seem to pre-date applicant’s priority date and the reference has the same Assignee. 
“Security Review-Amtrak Ticket Checks,” by Alex T. Wainger, February 3, 2015, (hereinafter Security). Security teaches a ticket-checking system that can be digitized, which, the seats could be equipped 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628